CATES, Judge.
The petitioner has filed a mass of incoherent papers concerning some appearance of his before the Honorable Wallace C. Gibson, one of the judges of the Circuit Court of Jefferson County.
He claims there was before the court below a petition for habeas corpus on which he sought a hearing but that Judge Gibson proceeded to vacate some unspecified prior sentence. Ttíis was over petitioner’s objection. He claims he then and there gave notice of appeal.
The Attorney General has filed two motions to strike using as grounds the numerous deficiencies of petitioner’s pleadings.
*628Nowhere does the State inform us of what has occurred below. This casts some ■spark of credibility — for the time being and for limited purposes — on some of the prisoner’s averments. We need more information from both parties.
We think the petitioner is entitled to be .answered as to why the record on appeal is not being processed if he is in fact indigent and, therefore, eligible for a pauper’s transcript and counsel.
However, on the evasive claims of disembodied errors alleged, we are not authorized to issue mandamus.
Writ denied.